[Cite as State ex rel. Crangle v. Summit Cty. Common Pleas Court, 2020-Ohio-368.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO EX REL. THOMAS
CHARLES CRANGLE
                                                         C.A. No.         29569
        Relator

        v.
                                                         ORIGINAL ACTION IN
SUMMIT COUNTY COMMON PLEAS                               MANDAMUS
COURT

        Respondent


Dated: February 5, 2020



        PER CURIAM.

        {¶1}      Thomas Charles Crangle has petitioned this Court for a writ of mandamus

to order Respondent, Summit County Common Pleas Court, to vacate his void sentence

and resentence him. The Common Pleas Court moved to dismiss, and Mr. Crangle

responded in opposition. For the following reasons, this Court grants the motion to

dismiss.

        {¶2}      “For a writ of mandamus to issue, a relator must demonstrate that (1) the

relator has a clear legal right to the relief prayed for, (2) respondent is under a

corresponding clear legal duty to perform the requested acts, and (3) relator has no plain

and adequate legal remedy.” State ex rel. Serv. Emp. Internatl. Union, Dist. 925 v. State

Emp. Relations Bd., 81 Ohio St. 3d 173, 176 (1998). The petitioner must demonstrate all

three elements in order for this Court to grant the writ of mandamus. “A court can dismiss
                                                                                C.A. No. 29569
                                                                                    Page 2 of 4

a mandamus action under Civ.R. 12(B)(6) for failure to state a claim upon which relief

can be granted if, after all factual allegations of the complaint are presumed true and all

reasonable inferences are made in relator’s favor, it appears beyond doubt that he can

prove no set of facts entitling him to the requested writ of mandamus.” State ex rel.

Russell v. Thornton, 111 Ohio St. 3d 409, 2006-Ohio-5858, ¶ 9.

       {¶3}   Mr. Crangle alleged only a few facts in his complaint, which we will

presume are true, with reasonable inferences made in his favor, as the first step in deciding

the motion to dismiss. Mr. Crangle was sentenced to a definite term of life in prison

following his conviction for rape. According to the journal entries he attached to, and

incorporated in, his complaint, he entered a guilty plea in 2007 to one count of rape. The

trial court sentenced him to a definite term of life imprisonment with parole eligibility

after ten years.

       {¶4}   Mr. Crangle’s complaint alleged that he is entitled to a writ of mandamus to

direct the common pleas court to vacate his definite sentence, which he alleged is void,

and resentence him to an indefinite sentence of 15 years to life, which he alleged the

sentencing statute at the time required. Respondent moved to dismiss. It argued that Mr.

Crangle was not entitled to the writ of mandamus, in part because appeal provided an

adequate remedy. It pointed to Mr. Crangle’s various post-sentence appeals to show that

Mr. Crangle had, in fact, used appeal as an adequate remedy. Mr. Crangle responded that

Resondent could not rely on materials outside the complaint in its Civ.R. 12(B)(6) motion

to dismiss. We need not consider Mr. Crangle’s prior appeals because it is the availability
                                                                                  C.A. No. 29569
                                                                                      Page 3 of 4

of appeal as an adequate remedy that is significant, not whether the relator has actually

used that remedy.

       {¶5}   As noted above, Respondent argued that Mr. Crangle failed to demonstrate

that he is entitled to a writ of mandamus because he had an adequate remedy at law, by

way of appeal, to raise this issue. The Ohio Supreme Court recently considered this

question in a nearly identical factual situation. The defendant in that case had been

sentenced to a definite term of life imprisonment for rape and, following appeal and a

petition for postconviction relief, he sought a writ of mandamus in the Fifth District Court

of Appeals. State ex rel. Green v. Wetzel, Slip Opinion No. 2019-Ohio-4228, ¶ 2-4. The

Fifth District dismissed the complaint and Green appealed. Id. at ¶ 5.

       {¶6}   The Supreme Court summarized the relator’s argument, and its conclusions,

in one succinct paragraph:

              {¶ 10} First, he argues that he is entitled to resentencing because a
       definite term of life in prison is not a valid sentence for rape of a child under
       age 13 with no associated specifications. But that claim is not cognizable
       in mandamus, since “sentencing errors are generally not remediable by
       extraordinary writ, because the defendant usually has an adequate remedy
       at law available by way of direct appeal.” State ex rel. Ridenour v.
       O’Connell, 147 Ohio St. 3d 351, 2016-Ohio-7368, 65 N.E.3d 742, ¶ 3.
       Here, Green had an adequate remedy at law because he could have
       challenged the sentence on direct appeal, State ex rel. Hunter v. Binette, 154
Ohio St. 3d 508, 2018-Ohio-2681, 116 N.E.3d 121, ¶ 20, and he did present
       this claim—albeit unsuccessfully—in a postconviction petition, see
       Jackson v. Johnson, 135 Ohio St. 3d 364, 2013-Ohio-999, 986 N.E.2d 989,
       ¶ 5.

Id. As in Green, Mr. Crangle had an adequate remedy by way of appeal to challenge his

sentence. Because appeal provided an adequate remedy at law, mandamus relief is not

available.
                                                                             C.A. No. 29569
                                                                                 Page 4 of 4

       {¶7}   Because appeal provided Mr. Crangle with an adequate remedy at law to

challenge his sentence, the motion to dismiss is granted, and this case is dismissed. Costs

are taxed to Mr. Crangle. The clerk of courts is hereby directed to serve upon all parties

not in default notice of this judgment and its date of entry upon the journal. See Civ.R.

58.




                                                 THOMAS A. TEODOSIO
                                                 FOR THE COURT




CARR, J.
HENSAL, J.
CONCUR.

APPEARANCES:

THOMAS CHARLES CRANGLE, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondent.